      Case 2:17-cr-00390 Document 549 Filed on 10/03/19 in TXSD Page 1 of 4




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                         CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                 §
         Plaintiff,                       §
                                          §
vs.                                       §       Crim. No. 2:17-CR-390(1)
                                          §
DAVID KEITH WILLS                         §


                                  OFFER OF PROOF


      Defendant David Wills would respectfully submit the attached Rough Draft Portion

of the trial transcript of the proceedings on October 2, 2019, where before the jury Counsel

for the Government asked Defense witness Dr. Doyle the following question:



      “Q: Is there any evidence that Jane Doe has been watching porn?”

      See p. 41, l. 20 – 21, Rough Draft Daily Copy of transcript of proceedings,
      October 2, 2019 (emphasis supplied), attached as Exhibit 1.


      Accordingly, in answer to that question propounded before the jury, Government

counsel has opened the door to evidence that Jane Doe visited porn sites and sexually

explicit content contained on her own personal telephone device, which, for four years,

she had claimed she did not possess. See Defendant’s Bench Memorandum [Curative

Admissibility].




                                                  Respectfully Submitted,

                                          By:     /s/ Gerald H. Goldstein

                                              1
Case 2:17-cr-00390 Document 549 Filed on 10/03/19 in TXSD Page 2 of 4



                                      Gerald H. Goldstein

                                      CYNTHIA E. ORR*
                                      Bar No. 15313350
                                      GERALD H. GOLDSTEIN
                                      Bar No. 08101000
                                      ABASI D. MAJOR
                                      Bar No. 24096504
                                      DEBRAL. INNOCENTI
                                      Bar No. 24046135
                                      DESTINEE N. RUSSELL
                                      Bar No. 24096406
                                      JOHN S. GILMORE, III
                                      Bar No. 24096676
                                      GOLDSTEIN & ORR
                                      310 S. St. Mary’s St. 29th Fl.
                                      San Antonio, Texas 78205
                                      210-226-1463 phone
                                      210-226-8367 facsimile
                                      Email: whitecollarlaw@gmail.com
                                      Email: ggandh@aol.com
                                      Email: abasi.major@gmail.com
                                      Email: debraplacette@gmail.com
                                      Email: drussell.ggho@gmail.com
                                      Email: johnstuartgilmore@gmail.com

                                      JOHN T. HUNTER
                                      Bar No. 24077532
                                      HUNTER, LANE & JAMPALA
                                      310 S. St. Mary’s St., Suite 1740
                                      San Antonio, Texas 78205
                                      210-202-1076 phone
                                      210-880-6162 facsimile
                                      Email: john@hljdefense.com

                                      JOHN S. GILMORE
                                      Bar No. 07958500
                                      622 South Tancahua
                                      Corpus Christi, Texas 78401
                                      361-882-4378 phone
                                      361-882-3635 facsimile
                                      Email: gilmorelaw@msn.com

                                      RENE RODRIGUEZ
                                      Bar No. 17148400
                                  2
Case 2:17-cr-00390 Document 549 Filed on 10/03/19 in TXSD Page 3 of 4



                                        433 S. Tancahua St.
                                        Corpus Christi, Texas 78401
                                        361-815-3888 phone
                                        361-882-1919 facsimile
                                        Email: rene.rodriguez@rdrlaw.com

                                        TERRY W. SHAMSIE
                                        Bar No. 18089800
                                        LAW OFFICE OF TERRY W. SHAMSIE
                                        4002 Castle Valley Dr.
                                        Corpus Christi, TX 78410
                                        361-960-6300 phone
                                        E-mail: Terryshamsie@hotmail.com




                                        RICHARD FELDMAN
                                        District of Columbia Bar No. 399259
                                        PO Box 340
                                        Rindge, NH 03461
                                        (609) 930-6444 phone
                                        Email: mls@usa.net

                                        DANTE E. DOMINGUEZ
                                        Bar No. 24086677
                                        Law Office of Dante Eli Dominguez
                                        6243 Interstate Hwy 10, Suite 503
                                        San Antonio, Texas 78201
                                        210-227-9399-1463 phone
                                        210-855-1863 facsimile
                                        Email: ddominguez.law@gmail.com

                                        Attorneys for Defendant,
                                        DAVID KEITH WILLS
                                        *Lead Counsel




                    CERTIFICATE OF SERVICE

 I hereby certify that a copy of the above and foregoing has been electronically
                                    3
     Case 2:17-cr-00390 Document 549 Filed on 10/03/19 in TXSD Page 4 of 4



delivered to Assistant United States Attorney Zahra Fenelon, as a registered

participant     to   CM/ECF      document        filing   system,   and      by   email   to

Zahra.fenelon@usdoj.gov on this 2nd day of October 2019.



                                          By:      /s/ Gerald H. Goldstein
                                                   Gerald H. Goldstein


                          CERTIFICATE OF CONSULTATION

       This is memorandum is bring prepared at night during trial and will advise the court,

however the Undersigned Counsel assumes without speaking to the Government that they are

opposed to this motion.



                                          By:      /s/ Gerald H. Goldstein
                                                   Gerald H. Goldstein




                                             4
